Citation Nr: 0127539	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  93-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
post-traumatic stress disorder, rated as 50 percent disabling 
from February 10, 1992 to September 20, 2000.  

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, rated as 70 percent disabling 
from September 21, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1963 to September 1966 and from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 30 percent evaluation for this disability, 
effective from February 10, 1992.  

Thereafter, the veteran perfected a timely appeal with 
respect to the initial rating assigned to his 
service-connected PTSD.  Because the September 1992 rating 
action involved an original grant of service connection for 
PTSD, staged ratings for this disability must be considered 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  

During the current appeal by an October 1998 rating action, 
the RO granted an increased evaluation from 30 percent to 50 
percent for the veteran's service-connected PTSD, effective 
from February 10, 1992.  Subsequently, in March 1999, the 
Board denied the issue of entitlement to a disability rating 
greater than 50 percent for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 1999, the Court 
granted a joint motion and vacated and remanded the issue of 
entitlement to a disability rating greater than 50 percent 
for PTSD to the Board.  

In June 2000, the Board remanded the veteran's increased 
rating claim to the RO for further development.  Following 
completion of the requested development, the RO, by a March 
2001 rating action, granted an increased disability 
evaluation of 70 percent for PTSD, effective from January 19, 
2001, and denied a disability evaluation greater than 
50 percent for PTSD, from February 10, 1992 to January 18, 
2001.  The RO by an April 2001 rating action assigned an 
earlier effective date of September 21, 2000 for the award of 
a 70 percent disability evaluation for PTSD and continued the 
denial of a disability evaluation greater than 50 percent for 
PTSD from February 10, 1992.  

At the hearing conducted before the undersigned Member of the 
Board in August 2001 the representative the issue of 
entitlement to a finding of permanency of a total disability.  
(2001 T.) at 4.  A review of the claims folder indicates that 
the RO, by a May 2001 rating action, granted a total rating 
based on individual unemployability due to service-connected 
disabilities, effective from March 31, 2001.  The issue of 
entitlement to a finding of permanency in the assignment of a 
total rating based on individual unemployability due to 
service-connected disability is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.  


FINDING OF FACT

The PTSD is productive of no more than severe social and 
industrial impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent 
for PTSD from February 10, 1992 to September 20, 2000 have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 9411 (1996).  

2.  The criteria for a 100 schedular evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1996)(2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In the present case, by virtue of the statement of the case 
and the supplemental statements of the case the veteran and 
his representative were notified of the evidence necessary to 
establish his increased rating claims and the pertinent law 
and regulations.  In conjunction with June 2000 remand, the 
RO obtained copies of records of psychiatric treatment that 
the veteran had received at VA facilities.  Neither the 
veteran, nor his representative, has cited additional medical 
records, other documents, or arguments in support of his 
claims.  Consequently, the Board concludes that the RO has 
made reasonable efforts to obtain relevant treatment records 
adequately identified by the veteran.  

Also, the veteran underwent a VA PTSD examination in February 
2001.  The Board concludes, therefore, that the VA has met 
its duties under the VCAA and 66 Fed. Reg. 45631 (2001) (to 
be codified at 38 C.F.R. § 3.159) and that the current 
decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

Factual Background

The service treatment records are negative for complaints or 
findings of a psychiatric disorder.  At the time of the 
separation examination the veteran gave a history of 
depression or excessive worry and nervous trouble.  The 
examination clinically evaluated his psychiatric condition as 
normal.  

The veteran's application for service connection for PTSD was 
received on February 10, 1992.  VA outpatient records show 
that he was accepted into a psychological study for PTSD in 
March 1992.  He underwent a psychological evaluation at a VA 
outpatient clinic in June 1992 conducted by a VA social 
worker and a psychologist.  At that time it was reported that 
he had recently received his B. A., Magna Cum Laude, and was 
pursuing a graduate education.  He had worked as a grounds 
keeper at the State House while pursuing his education the 
last five years.  The diagnosis was Axis I, PTSD, major 
depression, and alcohol abuse.  The global assessment of 
functioning (GAF) score was 70.  His highest GAF score in the 
past year was 70.  

In August 1992 the veteran underwent an examination by a VA 
psychiatrist for compensation purposes.  At that time he 
reported that he never had a stable relationship with a 
women.  He remained unmarried and lived in an apartment with 
a roommate who was also a Vietnam veteran.  He had no other 
socialization except with this veteran.  Over the years he 
learned that he had to work by himself.  Despite a graduate 
degree, he was currently employed in grounds work at the 
State Capitol building.  He reported that he specifically 
chose this employment so he could be by himself.  He had 
started psychotherapy.  True to his concept of not losing 
control over his life, he refuses to take medication.  

He complained of insomnia, nightmares of combat several times 
a week, and hyperarousability to specific stressors.  He 
reported that he was having increased depression with 
suicidal thoughts, slightly more intense the last summer when 
he graduated from school.  He spent a prominent amount of 
grieving with survivor's guilt.  He reported flashbacks two 
times a week.  

The mental status evaluation demonstrated that the veteran 
was alert, oriented, and neatly coifed and dressed.  He was 
very quietly spoken.  He acknowledged depression with some 
suicidal ideation.  There was no thought disorder.  Overall 
his mood was one of dysphoria, anxiety.  He had frequent 
flashbacks with some dissociation.  His insight into his 
condition was fair to good.  The examiner stated that it was 
safe to say that the veteran did not understand why he felt 
so lost after he graduated from his college courses and why 
it was so hard for him to choose a proper professional track 
despite his high intelligence.  His social judgment appeared 
to be appropriate.  The diagnosis was PTSD, chronic and 
severe.  

At a VA outpatient treatment session dated in October 1992, 
the veteran reported that he was working full-time as a 
grounds crewmember at the State House.  The examining 
physician described the veteran as a pleasant and articulate 
person who was not overly anxious or depressed and who had no 
thought disorder or cognitive impairment.  

A November 1992 letter from a Veterans Center indicated that 
the veteran was distrustful and easily explosive, isolated 
from others, and had much rage and no friends.  He reported 
that women had previously told him that he was emotionally 
distant and cold.  His PTSD symptoms also included frequent 
nightmares, intrusive memories, numbness, startle responses, 
rage, and isolation.  The licensed social worker who treated 
the veteran expressed her opinion that the veteran's PTSD had 
severely affected his relationships with women.  This social 
worker also noted that, despite the veteran's extreme 
intelligence, he only worked as a laborer or in warehouses.  
The social worker cited the veteran's constant conflicts with 
authority and constant episodes of having to control rage, 
his having been fired from many jobs, and his receiving poor 
job performances.  The veteran was being laid off from his 
job as a laborer at the State House in January 1993.  The 
social worker concluded that the veteran's PTSD has resulted 
in his underemployment.  The social worker also noted that 
the veteran would need long-term treatment for his PTSD, due 
to its severity.  

A hearing was held at the RO in January 1993.  At that time 
the veteran testified regarding the severity symptoms of his 
PTSD.  He stated that his job at the State House was being 
eliminated later that month.

The records reflect that the veteran received intermittent 
psychiatric treatment at various facilities from 1992 to 
February 1997 for his PTSD.  In June 1996, the veteran's VA 
treating psychiatrist stated that he had been treating the 
veteran for approximately two years.  The psychiatrist 
reported that, despite a positive response to medication and 
psychotherapy, the veteran remained very symptomatic from his 
PTSD.  The psychiatrist noted that, although the veteran's 
PTSD caused him minimal impairment in his occupational 
functioning, the disability had devastated his social 
functioning and had resulted in a life that was almost barren 
of relationships.  The psychiatrist explained that the 
veteran had never been able to tolerate the intimacy needed 
for marriage, had no close friends, and considered himself 
somewhat close only to his sister.  

In June 1996, a licensed social worker who was treating the 
veteran at a Veterans Center noted that the veteran was 
working as a scheduling clerk in the Internal Medicine 
Department of the Veterans Outpatient Clinic.  The social 
worker also described the veteran's long history of losing 
jobs and of receiving poor performance evaluations.  The 
veteran reported that he performed at work and tried to 
interact as best as he could but did not participate in any 
social functions associated with the clinic.  The social 
worker described the impact of the veteran's combat-related 
PTSD on his life as tremendous.  

In February 1997, the veteran underwent a VA PTSD 
examination.  At that time, the veteran stated that he felt 
worse now than he did in 1992.  He reported that in 1993 he 
was laid off at his job at the State House and did not get 
another job for about a year.  He now worked with the VA 
outpatient clinic and this had put some structure in his 
life.  He was doing reasonable well despite his symptoms when 
he was diagnosed with prostate cancer in July 1996.  Since 
then his symptoms had become worse.  His depression was far 
worse and he had suicidal ideation at times.  He reported 
increasing anxiety.  He withdrew from school, and he 
continued to work at the VA outpatient clinic which had 
placed some structure in his life.  He reported that it was 
becoming increasingly difficult for him to cope with his 
current job due to his psychiatric problems.

A mental status evaluation demonstrated that the veteran was 
a neatly dressed individual who looked his age and that he 
had a depressed mood, occasional suicidal ideation, good 
attention and concentration, intact memory, and full 
orientation.  The examiner described the veteran's PTSD as 
chronic and severe and explained that the veteran's symptoms 
had worsened over the last four years and particularly since 
July 1996.  

In August 1997, the veteran's treating VA psychiatrist 
described the veteran's PTSD as chronic and severe.  The 
psychiatrist stated that the veteran's symptoms had persisted 
despite several years of group and individual psychotherapy 
sessions and four years of medication treatment.  The 
psychiatrist expressed his opinion that the veteran's PTSD is 
moderately disabling occupationally and severely disabling 
socially.  The psychiatrist explained that a group of people 
at his workstation, or even any one at all behind him, 
resulted in anxiety, poor concentration, and heightened 
hypervigilance.  The psychiatrist also noted that the 
veteran's fatigue from nightmares and insomnia impaired his 
memory and concentration and that his social life is 
essentially non-existent. The psychiatrist concluded that, 
despite the veteran's intelligence and high motivation, as 
well as his active participation in all available treatments 
over the years, his symptoms remained severe.  The 
psychiatrist expressed his opinion that the veteran's 
resulting impairments would persist for the foreseeable 
future.  

In a June 1998 statement, the veteran's treating psychiatrist 
stated that the diagnoses continued to be PTSD, chronic and 
severe and dysthymia with superimposed recurring major 
depressive episodes.  The psychiatrist also expressed his 
opinion that, in view of the chronicity of the veteran's 
symptoms despite years of therapy, he would suffer severe 
symptoms of PTSD to a significant degree for the foreseeable 
future.  In addition, the psychiatrist expressed his opinion 
that the veteran's occupational and social functioning had 
declined since August 1997 but stated that he was unsure with 
this decline was the result of the veteran's PTSD or his 
cancer treatment.  The psychiatrist had observed heightened 
withdrawal, numbing, anhedonia, irritability, 
hyper-vigilance, fatigue, hopelessness, the disappearance of 
sense of humor, concentration problems, and an increase in 
re-living symptoms and a sense of vulnerability.  The 
psychiatrist also noted that, as before, the veteran's social 
life was non-existent except for some involvement with his 
family.  

In June 1998, the veteran underwent a VA PTSD examination at 
which time it was reported that he was working as a clerk at 
the Boston VAMC for the prior four years.  He was having 
difficulty integrating into society.  He lived alone and had 
no significant other.  The veteran complained of severe 
symptomatology, including continuous, recurring, and 
distressing recollections of combat missions.  He reported 
flashbacks and memories of badly injured and dying servicemen 
and of piles of dead bodies.  He had nightmares and dreams of 
war experiences.  Reenactments were also reported.  He 
avoided all activities, which arouse any recollections of 
traumatic experiences.  He had a significantly diminished 
interest in social activities, sleep problems, hypervigilance 
and physiological reactivity to anything which may symbolize 
traumatic situations.  He had difficulty with irritability.  
He had feelings of guilt, sadness, and being tired, 
difficulty making decisions, and disinterest in people.  The 
veteran denied suicidal or homicidal ideations.  

A mental status evaluation demonstrated no behavioral or 
psychomotor abnormalities.  He was cooperative.  His speech 
was, slow, monotonous, and emotional.  He was a depressed, 
and angry, guilt-ridden man.  There was anxiety. Content of 
thought reflected a preoccupation with heavy combat, seeing 
some friends killed, and his poor post-war adjustment.  His 
thoughts were filled by survival guilt and a preoccupation 
with his deteriorating health.  There were no delusions or 
hallucinations.  His cognitive functioning appeared to be 
adequate but diminishing. His judgment was intact.  The 
diagnosis was Axis I, PTSD, chronic and severe as well as 
severe dysthymic disorder related to PTSD and his Agent 
Orange health problems.  The examiner assigned a GAF score 
of 45.  

In an addendum, the examiner expressed his opinion that the 
veteran appeared to suffer from severe PTSD/dysthymic 
symptomatologies as a result of combat experiences and Agent 
Orange-related health problems.  The examiner stated that the 
veteran's social impairment was severe and that his 
occupational functioning appears to be affected by his 
psychiatric conditions.  

Also in June 1998, a licensed social worker at a Vet Center 
explained that the veteran continued to receive individual 
and group treatment at that facility and remains on 
medication for his PTSD symptoms.  The social worker stated 
that the veteran is severely affected by his PTSD symptoms.  
The veteran has reported constant suicidal and homicidal 
thoughts, constant rage attacks, no social supports, 
isolation, a chronic sleep disorder, and disturbing 
nightmares.  The veteran stated that his life consisted of 
going to the VA to help other veterans and then returning 
home and locking himself up in his bunker at night. 

A September 2000 statement from the veteran's treating 
psychiatrist at the VA is to the effect that based on six 
years of treatment, discussions with other clinicians, a 
review of the records, the psychiatrist considered the 
veteran severely impaired occupationally and socially and a 
GAF in the 40 to 45 range.  

In January 2001 letter a VA social worker stated the veteran 
had been treated at the VA PTSD Clinic for the past 
one-and-a-half years.  He had a very hard time dealing with 
other people at his job and would often become angry with the 
staff at his job and at this clinic.  A recommendation was 
made that the veteran retire as a result of his 
service-connected disability or, if that option is not 
possible, that he be given a position that has very limited 
if any contact with people.  

Later in January 2001, the veteran's treating psychiatrist 
expressed his opinion that the veteran's PTSD severely 
compromises his job performance, conduct, and attendance.  
The psychiatrist explained that, due to the veteran's 
symptoms, he became too drowsy to work, forgot what he was 
doing, became distracted, and had crying spells.  The veteran 
was chronically angry and often behaves irritably towards 
co-workers and clients.  He could not interact with the 
public face-to-face; had used 80 days of sick leave in the 
last four-and-a-half years. He was often forgetful, 
error-prone, and lethargic when he was at work.  The 
psychiatrist continued to describe the veteran's PTSD as 
chronic and severe.  

The psychiatrist stated that the responsibilities and duties 
of the veteran's job (working with disabled veterans) are a 
direct cause of the worsening of his condition and that his 
symptoms have become incapacitating in the last three to four 
years.  The psychiatrist stated that the VA in general and 
his supervisors had made accommodations to minimize the 
veteran's distress and to work with his condition.  This had 
been somewhat helpful but was insufficient to permit 
continued effective performance.  Re-assignment to another 
position had been considered.   The veteran's supervisors and 
the veteran could not find a better assignment to accommodate 
his condition.  

A VA PTSD examination was conducted in February 2001.  At 
that time he continued to complain of paranoia, difficulty 
doing work and concentrating, an inability to deal 
effectively with veteran clients, daily and almost constant 
intrusive thoughts of his Vietnam experiences, anger, and 
thoughts of suicide.  He reported that he continued to work 
full time but had used a lot of his leave due to his 
difficulty in concentrating and working.  He denied having a 
social life or recreational activities that he liked to do.  

The examiner noted that the veteran's vocational records 
indicated that he did quite well when studying to become a 
health care information manager and that his grades were 
always in the average to the above-average range.  

A mental status evaluation demonstrated the veteran appeared 
as an angry man.  He was tense and nervous.  His speech was 
slow, hesitant, and monotonous.  His mood was empty and 
depressed.  He had a flat affect.  He reported times of 
depersonalization and hallucinations in which he heard 
sounds, which then triggered scenes from Vietnam.  His 
thought process was quite tangential and there was a tendency 
to lose train of thought.  He was preoccupied with trauma 
experiences.  There were no indications of delusions.  He had 
no homicidal ideation.  He had suicidal ideation.  He was 
oriented times four.  He was able to concentrate well enough 
to do serial 7's from 100 correctly.  He had fluctuations in 
short-term auditory memory.  His long-term memory was intact.  

There some difficulty in level of abstraction and some 
difficulties in abstract reasoning.  On a scale of one to 
ten, the veteran placed his depression average depression at 
1.5 and anxiety at 2.  He reported getting four hours of 
sleep at night.  The examiner concluded that the veteran's 
level of concentration and preoccupation with his emotional 
difficulties were impaired at that time. 

The examiner stated that the veteran's work has been 
impacted.  The examiner cited the very limited amount of sick 
leave, and annual leave, that remained for the veteran.  The 
veteran had difficulty with concentration and attention.  He 
showed impairment in being able to follow a train of thought.  
He was quite tangential.  He was in danger of hurting 
himself.  He had preoccupation with feelings of being trapped 
in life.  He was in danger of hurting himself.  He had 
deficiencies in work, family relations, judgment, thinking, 
and mood.  He had suicidal ideation, continuous depression 
and anxiety, and difficulty functioning on the job in a 
productive way.

The diagnosis was Axis I, chronic and severe PTSD and alcohol 
dependence.  The GAF was 35. The examiner explained that the 
GAF score of 35 represented the difficulty that the veteran 
was experiencing in all aspects of his life.  The examiner 
stated that the veteran appeared to be in a good situation at 
his job because he has access to his psychiatrist and to his 
counselor but that, if he were in any other type of work 
situation, he certainly would not be able to function.  

Subsequently received were statements from two fellow 
employees that describe the difficulties the veteran was 
experiencing at work.  Of record is a March 2001 letter from 
the Office of Personnel Management which is to the effect 
that the veteran's application for disability retirement had 
been approved.

At an April 2001 treatment session, the veteran reported that 
he had retired approximately two weeks ago and that he was 
considering going to school.  He reported that his headaches 
had all but disappeared since his retirement, that sleep 
remains very difficult, that he was sober, and that he was 
enjoying life a bit.  Objective evaluation demonstrated some 
hope.  The GAF score was 45.  

In an application for increased compensation based on 
unemployability, dated in May 2001, the veteran indicated 
that he was last employed from November 1993 to March 30, 
2001.

Additional medical records dated from April 2001 to May 2001 
reflect continued PTSD treatment. 

A hearing was held before the undersigned member of the Board 
sitting at the RO in August 2001.  At that time the veteran 
provided a work history and the difficulties he experienced 
due to his PTSD.

A review of the veteran's VA Vocational Rehabilitation folder 
shows that he was enrolled in a post-baccalaureate 
certificate program in Health Information Program from 1995 
to 1997.  In July 1997 the veteran indicated he was 
withdrawing from the program.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

During the course of the appeal the schedular criteria by 
which psychiatric disabilities are rated changed.  See 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996) codified at 38 C.F.R. § 4.130, Code 9411 (2001).  
Therefore, adjudication of the veteran's rating claims for 
his service-connected PTSD must include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  The revised rating criteria are not applicable 
before the effective date, November 7, 1996.

The RO has assigned a 50 percent rating for the veteran's 
PTSD, from February 10, 1992 to September 20, 2000, and a 
70 percent thereafter in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 9411. 

Under the old rating criteria for PTSD, Diagnostic Code 9411, 
in effect prior to November 7, 1996, a 50 percent evaluation 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. Totally 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, incapacitating 
psychoneurotic symptoms bordering on panic and explosions of 
aggressive energy resulting in a profound retreat from mature 
behavior, and the veteran is demonstrably unable to obtain or 
retain employment.

Under the new rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

To summarize, the veteran's statements and testimony 
regarding the symptoms of his service-connected PTSD are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, such evidence must be reviewed in 
conjunction with the objective evidence of record.  

In this regard, the evidence shows that the veteran initially 
sought treatment for his PTSD in 1992.  Since that time he 
has been receiving ongoing treatment for his psychiatric 
illness.  When a psychological evaluation was conducted at a 
VA outpatient clinic in June 1992 the GAF was 70, which is 
indicative of mild impairment.  However, when examined by a 
VA psychiatrist in August 1992, approximately two months 
later, the examiner indicated that the PTSD was severe. 

The record shows that a VA psychiatrist had been treating the 
veteran since approximately 1994.  In a June 1994 statement 
the psychiatrist indicated that the PTSD caused him minimal 
impairment in his occupational functioning.  However, the 
psychiatrist also reported that the disability had devastated 
his social functioning.  Furthermore in subsequent reports 
from this psychiatrist, he classified the PTSD as being 
severe.  In a September 2000 statement the veteran's treating 
psychiatrist indicated that based six years of treatment, 
discussions with other clinicians, a review of the records, 
the psychiatrist considered the veteran severely impaired 
occupationally and socially and a GAF in the 40 to 45 range, 
which is indicative of serious symptoms.

Additionally, VA examinations conducted in February 1997 and 
June 1998 indicated that the PTSD was severe.

The Board is aware that from 1992 to March 2001 the veteran 
was gainfully employed with the exception of approximately 10 
months during 1993.  However, the Board is of the opinion 
that his employment as a grounds keeper in 1992 represented 
under employment caused by the PTSD.  At that time the 
veteran desired to work basically by himself.  From November 
1993 until March 2001 he worked as a clerk at a VA outpatient 
clinic.  

However, the evidence indicates that this employment was 
somewhat sheltered in that his employer was aware of his 
problems and attempts were made to accommodate his illness.  
The evidence shows his condition deteriorated to the point 
where he was no longer able to work.  

After reviewing the evidence the Board finds that the degree 
of impairment resulting from the PTSD more nearly 
approximates the criteria for severe social and industrial 
impairment and a 70 percent rating is warranted under old 
rating criteria effective from February 10, 1992.  38 C.F.R. 
§ 4.7. 


However, the evidence of record does not support a 100 
percent schedular rating either under the old or revised 
rating criteria.  As previously set forth to warrant a 100 
percent rating under the old criteria the evidence must show 
in part that the veteran is demonstrably unable to obtain or 
retain employment.  Similarly, under the new criteria there 
must be total occupational and social impairment.  

The record reflects that, with the exception of a period in 
1993, the veteran was 
gainfully employed from 1992 to March 30, 2001.  As such, 
this fact per se rules out a 100 percent schedular rating.  
For the period from January to November 1993 the record shows 
that the veteran lost his job as a grounds keeper because his 
position was eliminated in January 1993, not because of his 
inability to work.  Additionally, the veteran was able to 
resume employment with the VA in November 1993.  Although the 
veteran was experiencing significant symptoms relative to the 
PTSD the Board finds that the PTSD during 1993 did not 
prevent the veteran from obtaining and maintaining gainful 
employment.

The veteran has indicated that he last worked on March 30, 
2001.  The February 2001 VA examination did show significant 
debilitating symptoms associated with the PTSD.  The findings 
included depression, suicidal ideation, anxiety, a threat to 
hurt him, tangentially, short-term auditory memory loss and 
auditory hallucinations.  

However, he was oriented in all spheres and the evidence does 
not show gross impairment in thought processes or 
communication, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living or memory 
loss for names of close relatives, own occupation, or own 
name.  Additionally the evidence does not show totally gross 
repudiation of reality.  

After reviewing the record it is the judgment of the Board 
that the criteria for a 100 percent schedular rating have not 
been met under the old or revised rating criteria.  Also, the 
Board finds that the current 70 percent schedular rating is 
the highest rating warranted during the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to an increased rating of 70 percent for PTSD 
from February 10, 1992 to September 20, 200o is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Entitlement to an increased rating greater than 70 for PTSD 
is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

